327 S.C. 253 (1997)
489 S.E.2d 478
The STATE, Respondent,
v.
Michael Jerrod GILL, Petitioner.
No. 24670.
Supreme Court of South Carolina.
Heard October 1, 1996.
Decided August 11, 1997.
Chief Attorney Daniel T. Stacey, of South Carolina Office of Appellate Defense, Columbia, for petitioner.
Attorney General Charles Molony Condon, Deputy Attorney General John W. McIntosh, Assistant Deputy Attorney General Salley W. Elliott, Assistant Attorney General Caroline Callison Tiffin, Columbia; and Solicitor Thomas E. Pope, York, for respondent.
*254 PER CURIAM:
We granted certiorari to review the Court of Appeals' decision denying petitioner relief, by a vote of two-to-one, on his Batson[1] claim. State v. Gill, 319 S.C. 283, 460 S.E.2d 412 (Ct.App.1995). We find the Court of Appeals erred in reaching the Batson "mixed motive" issue because it was not properly preserved for appeal, never having been raised to or ruled upon by the trial judge, see, e.g., Smith v. Phillips, 318 S.C. 453, 458 S.E.2d 427 (1995).
Accordingly, we vacate the decision of the Court of Appeals, and affirm petitioner's conviction.
NOTES
[1]  Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986).